Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  January 13, 2015
                                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

  149948 & (21)                                                                       Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  STEPHANIE LAWSON,                                                                Bridget M. McCormack
           Plaintiff-Appellee,                                                           David F. Viviano
                                                              SC: 149948            Richard H. Bernstein,
                                                                                                       Justices
  v                                                           COA: 320523
                                                              Washtenaw CC: 12-000182-NO
  ANTHONY NAM and NAM BUILDING
  MANAGEMENT COMPANY,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 13, 2015